                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 LONNIE BRITTON,                      HONORABLE JEROME B. SIMANDLE

                   Plaintiff,
                                              Civil Action
      v.                                  No. 17-1986 (JBS-JS)

 CITY OF ATLANTIC, et al.,
                                                OPINION
                   Defendants.



APPEARANCES:

LONNIE BRITTON, Plaintiff pro se
#195887C/1029078
South Woods State Prison
215 South Burlington Road
Bridgeton, New Jersey 08302

SIMANDLE, U.S. District Judge:

     1.    Plaintiff Lonnie Britton, a convicted and sentenced

state prisoner currently confined in South Woods State Prison

(“SWSP”), has submitted a proposed amended complaint (“PAC”)

that the Court construes as a motion to amend his complaint.

Motion to Amend, Docket Entry 6. He also moves for the

appointment of pro bono counsel, Docket Entry 7.

     2.    The Court dismissed Plaintiff’s complaint on April 18,

2018 as unintelligible, incomprehensible, and frivolous. It

granted Plaintiff one final opportunity to submit a coherent

complaint in the interests of justice. April 18, 2018 Order,

Docket Entry 5.
     3.   The PAC alleges the Office of the Public Defender

(“the Office”) “has a policy to the end that no innocent person

shall be convicted, and that the guilty, when convicted shall be

convicted only after a fair trial according to due process of

the law.” PAC ¶ 3

     4.   He alleges the Office negligently hired Omar Aguilar

to represent Plaintiff in his criminal trial and failed to

“formulate and adopt rules and regulations as are necessary to

prevent Aguilar and other staff members from invariable patterns

of unconstitutional conduct.” Id. ¶¶ 4-5.

     5.   Plaintiff alleges Robert Moran failed to supervise

Aguilar and other members of the Office and did not “provide all

the necessary services to Britton and facilities of

representation; including investigation and preparation to

enforce the state declared policy for the realization of the

constitutional guarantee to Britton.” Id. ¶¶ 13-14.

     6.   Plaintiff further alleges Aguilar counseled him “to

accept an agreement to have bail reduced which was deficient and

showed prejudice of counsel to Britton’s right to have bail.”

Id. ¶ 19. Plaintiff states Moran was aware of the Office’s

“custom of influencing or advising clients to voluntarily and

intelligently except [sic] unilaterally negotiated plea bargains

at which appear to be a function controlled by administrative

direction . . . .” Id.

                                2
       7.    Plaintiff states he waived his right to counsel on

January 23, 2015 because he “objected to Aguilar’s conduct of

incompetence, unhonesty [sic] and unfair pattern of conduct in

assisting him in handling his case.” Id. ¶¶ 26-27.

       8.    Plaintiff further alleges Eric Shenkus, another Public

Defender who occasionally appeared on Plaintiff’s behalf, failed

to communicate with him to discuss strategy. Id. ¶ 40.

       9.    Plaintiff alleges Steven Rando, a detective with the

Atlantic City Police Department, improperly administered his

Miranda1 rights and enticed Plaintiff to “involuntary confess”

before arresting him without a complaint or warrant. Id. ¶¶ 50-

56.

       10.   According to Plaintiff, Deputy Court Administrator

Yolonda Shabazz signed the warrant stating she found probable

cause for arrest after he was detained by Detective Rando. Id.

¶¶ 47, 62-66.

       11.   Plaintiff alleges Joe Fury identified himself as a FBI

agent when he arrived at the Atlantic City Police Department.

Id. ¶ 57. Plaintiff states Fury coerced him into making an

involuntary statement by “making reference to Federal custody

and help that Britton could receive . . . .” Id. ¶ 60.




1   Miranda v. Arizona, 384 U.S. 436 (1966).
                                   3
     12.   Plaintiff alleges the Atlantic City Municipal Court

“failed to train or supervise Shabazz, Rando, and Fury in the

execution of government policy in the procedures of filing the

complaint and issuing of the warrant against Britton.” Id. ¶ 45.

     13.   Plaintiff lists three legal claims: (1) “the city of

Atlantic maintains a policy or pattern of unconstitutional

conduct pervasive enough as to imply actual or constructive

knowledge of the conduct.”; (2) “The Office of the Public

Defender, Atlantic Region failed to train, supervise or

discipline it’s [sic] employees which amounted to deliberate

indifference to right’s of persons with whom members of staff

engage with on a case basis.” and; (3) “Deputy Public Defender

Moran was appointed to devote his entire time to the duties of

his office. Moran made his selection to appoint Aguilar on a

basis calculated and that calculation resulted in Aguilar and

other staff members what appears to be incompetent conduct and

in a administrative capacity as supervisor and trainer of his

inexperienced staff.”

     14.   Plaintiff’s constitutional claims against his

attorneys fail because “a public defender does not act under

color of state law when performing a lawyer's traditional

functions as counsel to a defendant in a criminal proceeding.”

Polk County v. Dodson, 454 U.S. 312, 325 (1981).



                                 4
     15.     The Office of the Public Defender is immune from suit

under the Eleventh Amendment. The Eleventh Amendment provides:

“The Judicial power of the United States shall not be construed

to extend to any suit in law or equity, commenced or prosecuted

against one of the United States by Citizens of another State,

or by Citizens or Subjects of any Foreign State.” U.S. Const.

amend. XI.

     16.     The Eleventh Amendment protects state agencies when

“‘the state is the real party in interest.’” Beightler v. Office

of Essex County Prosecutor, 342 F. App’x 829, 832 (3d Cir. 2009)

(quoting Fitchik v. N.J. Transit Rail Operations, 873 F.2d 655,

658 (3d Cir. 1989) (en banc)).

     17.     Courts “apply a fact-intensive three-part test to

determine whether an entity is an ‘arm of the state’ for

Eleventh Amendment purposes. We examine the following factors:

‘(1) whether the payment of the judgment would come from the

state; (2) what status the entity has under state law; and (3)

what degree of autonomy the entity has.’” Karns v. Shanahan, 879

F.3d 504, 513 (3d Cir. 2018) (quoting Fitchik, 873 F.2d at 659;

Bowers v. Nat’l Collegiate Athletic Ass’n, 475 F.3d 524, 546 (3d

Cir. 2007)).

     18.     Courts in this district have found that the Office of

the Public Defender is immune under the Eleventh Amendment. See,

e.g., Hennessey v. Atl. Office of Pub. Def., No. 17-11763, 2018

                                   5
WL 3019882, at *3 (D.N.J. June 18, 2018) (citing cases). This

Court agrees and will dismiss the Office of the Public Defender

with prejudice because it is immune from suit for money damages

in the federal courts.

        19.   Plaintiff has failed to state a claim that Detective

Rando and Agent Fury violated his Fifth Amendment rights.

“[V]iolations of the prophylactic Miranda procedures do not

amount to violations of the Constitution itself.” Giuffre v.

Bissell, 31 F.3d 1241, 1256 (3d Cir. 1994). “[I]t is the use of

coerced statements during a criminal trial, and not in obtaining

an indictment, that violates the Constitution.” Renda v. King,

347 F.3d 550, 559 (3d Cir. 2003). Plaintiff does not allege his

statement was used against him at trial; therefore, he has

failed to state a claim against either Detective Rando or Agent

Fury.

        20.   Ms. Shabazz is immune from suit for signing the

warrant to arrest Plaintiff. “Quasi-judicial immunity is given

only to public employees who perform judge-like functions and

attaches when a public official's role is functionally

comparable to that of a judge.” Ingram v. Twp. of Deptford, 858

F. Supp. 2d 386, 390 (D.N.J. 2012). “When judicial immunity is

extended to officials other than judges, it is because their

judgments are ‘functionally comparable’ to those of judges—that

is because they, too, ‘exercise a discretionary judgment’ as

                                    6
part of their function.” Antoine v. Byers & Anderson, Inc., 508

U.S. 429, 436 (1993).

        21.   Ms. Shabazz signed the warrant finding probable cause

for Plaintiff’s arrest in her capacity as the Deputy Court

Administrator. This action is “functionally comparable” to that

of a judge and makes her immune from suit for that action.

        22.   Because Plaintiff has failed to state a constitutional

claim against Rando, Fury, and Shabazz, he has failed to state a

constitutional claim against Atlantic City for failure to train

them.

        23.   Finally, Plaintiff’s claims against Moran as a

supervisor are presently barred. As the Court explained in its

prior opinion, Plaintiff may not “recover damages for allegedly

unconstitutional conviction or imprisonment, or for other harm

caused by actions whose unlawfulness would render a conviction

or sentence invalid,” unless he has first shown “that the

conviction or sentence has been reversed on direct appeal,

expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into

question by a federal court's issuance of a writ of habeas

corpus[.]” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

        24.   If Plaintiff were to succeed on his claim that Moran

failed to supervise and properly train Plaintiff’s attorneys, it

would necessarily call into question the validity of Plaintiff’s

                                    7
conviction as it would mean he received ineffective assistance

at trial. The claims are therefore barred at this time under

Heck.

        25.   To the extent the complaint raises state law

negligence claims, the Court declines to exercise supplemental

jurisdiction over them as all of the federal claims are being

dismissed. 28 U.S.C. § 1367(c)(3). Dismissal of the state law

negligence claims is without prejudice to refiling in a court of

competent jurisdiction.

        26.   Plaintiff’s motion for the appointment of counsel is

denied as the complaint is being dismissed and therefore lacks

“some merit in fact or law.” Tabron v. Grace, 6 F.3d 147, 155

(3d Cir. 1993).

        27.   Plaintiff is denied leave to amend as it would be

futile to permit amendment at this time because the majority of

Plaintiff’s claims are barred by Heck.

        28.   For the reasons stated above, the complaint is

dismissed without leave to amend. An accompanying Order will be

entered.


October 11, 2018                         s/ Jerome B. Simandle
Date                                    JEROME B. SIMANDLE
                                        U.S. District Judge




                                    8
